Citation Nr: 0124196	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from March 1970 until January 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO) which denied the benefit sought on appeal.


REMAND

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

A preliminary review of the record reveals that the veteran 
was hospitalized for his service-connected PTSD from July 
2000 until September of 2000.  During this hospitalization, a 
mental status examination was performed on the veteran.  As a 
result, the veteran was assigned a global assessment of 
functioning (GAF) score of 29.  This GAF score is 
significantly lower than any other contained within the 
evidence of record.  As such, it represents a potentially 
significant change in the veteran's disability picture.  The 
Board is cognizant of the fact that a temporary total 
disability rating was awarded by the RO for the period from 
July 31, 2000 to October 1, 2000 under 38 C.F.R. § 4.29 
(2000).    

The record contains insufficient medical evidence to 
determine the present severity of the veteran's disability in 
light of the medical findings during the veteran's recent 
hospitalization.  For this reason, the Board finds that 
another VA examination of the veteran should be conducted.

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his PTSD.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not previously been 
obtained.

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
PTSD.  The examiner is requested to 
review all pertinent records associated 
with the veteran's VA claims folder and, 
based on this review and the findings of 
the examination, offer an opinion as to 
the severity of the veteran's PTSD.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

The purpose of this remand is to obtain additional 
development, and the board does not intimate any opinion as 
to the merits of the case.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




